                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN


WILLIAM L. FRY,

        Plaintiff,

      v.                                                            Case No. 18-CV-1573

ASCENSION HEALTH MINISTRY SERVICES
d/b/a COLUMBIA ST. MARY’S,

        Defendant.


                  DECISION AND ORDER ON DEFENDANT’S MOTION
                            FOR SUMMARY JUDGMENT


        William Fry sues his former employer, Ascension Health Ministry Services, d/b/a

Columbia St. Mary’s (“Columbia” or the “hospital”), for discrimination based on sexual

orientation in violation of Title VII of the Civil Rights Act of 1964.1 Columbia moves for

summary judgment dismissing Fry’s complaint. For the reasons explained below,

Columbia’s motion is granted and this case is dismissed.




1
  In Fry’s second amended complaint, he sued Columbia for discrimination based on sexual orientation in
violation of Title VII and 42 U.S.C. § 1981 (Count One), religious discrimination in violation of Title VII and
the First Amendment (Count Two), retaliation for opposing sex and religious discrimination in violation of
Title VII and § 1981 (Count Three), age discrimination in violation of the Age Discrimination in Employment
Act of 1967 (Count Four), negligent supervision (Count Five), and violation of the Wisconsin Fair
Employment Act (Count Six). Columbia moved to dismiss Counts Two, Three, Five, Six, and any claims
alleged under § 1981 and the First Amendment, pursuant to Fed. R. Civ. P. 12(b)(6). The motion was granted
(Docket # 27) and Fry was allowed to proceed on Count One (pursuant to Title VII) and Count Four (ADEA
discrimination). Columbia now moves for summary judgment as to Fry’s Title VII and ADEA discrimination
claims. Fry does not respond to Columbia’s motion as to the ADEA claim. As such, Fry concedes this claim
and I will only address the Title VII claim for discrimination based on sexual orientation. See Palmer v. Marion
Cty., 327 F.3d 588, 597–98 (7th Cir. 2003) (holding that claims not addressed in a summary judgment
opposition brief are deemed abandoned).
                                   UNDISPUTED FACTS

        William Fry was hired to work as a registered nurse in Columbia’s Medical/Surgical

department in October 2003. (Def.’s Proposed Findings of Fact (“DPFOF”) ¶ 3, Docket #

36 and Pl.’s Resp. to DPFOF (“Pl.’s Resp.”) ¶ 3, Docket # 44.) Fry voluntarily resigned in

about January 2004, but was re-hired by Columbia in May 2005 to work as a registered

nurse in Psychiatry. (Id. ¶¶ 4–5.) Fry was transferred to a full-time position as a Clinic

Triage Registered Nurse for Ascension’s Northpoint Medical Clinic in January 2006 and in

August 2007 was promoted to RN Clinic Coordinator for Ascension’s Columbia East

Clinic. (Id. ¶¶ 6–7.) In July 2008, Fry was promoted to Clinic Manager for Ascension’s

Prospect Medical Commons. (Id. ¶ 8.) In August 2011, Fry “wanted to get back into mental

health” and asked if any mental health nursing positions were available. (Id. ¶ 9.) Fry was

given a position as Clinical Nurse 2 in Psychiatry at Columbia. (Id.) In April 2012, Fry was

promoted to Manager of Patient Services for the Behavioral Health units for the Columbia

Hospital in Milwaukee and for Columbia St. Mary’s Ozaukee, another hospital in the

Ascension Health family. (Id. ¶ 10.) A few months later, Fry was promoted to Director of

Patient Services for Behavioral Health. (Id. ¶ 11.)

       As Director of Behavioral Health, Fry was responsible for inpatient and outpatient

Behavioral Health services at Columbia and Columbia St. Mary’s Ozaukee. (Id. ¶ 12.) Fry’s

promotion was the result of his suggestion to eliminate an outside contractor and to hire two

managers at each location to report to Fry. (Id. ¶ 13.) Fry selected Pamela Elgin to be the

manager of Outpatient Behavioral Health and selected Susan Leuck to be the manager of

Inpatient Behavioral Health. (Id.¶¶ 14–15.) In February 2017, Katherine McEwen became

Vice President of Patient Care and Fry’s direct supervisor. (Id. ¶ 16.)



                                               2
       In 2016, Columbia announced a new policy that would require persons holding the

position of Director to have a master’s degree as of January 2018. (Id. ¶ 18.) Fry did not

have a master’s degree, and decided to seek a different role before the requirement went into

effect in 2018. (Id. ¶ 19.) Sometime in 2017, after McEwen became Fry’s supervisor, he “put

[a] plan into place” to transition to a new role before the master’s degree requirement went

into effect. (Id. ¶ 20.) Fry disliked reporting to McEwen because he believed she performed

poorly in her role. (Id. ¶ 21.) Fry requested that a new position be created in his department

for him that would have Fry reporting to his then-subordinate, Elgin. (Id. ¶ 22.) The new

position of clinical nurse was created, and Elgin hired Fry to fill it. (Id. ¶¶ 23, 25.) Fry’s new

position was effective June 3, 2017. (Id. ¶ 27.)

       The Joint Commission on Accreditation of Healthcare Organizations (the “Joint

Commission”) is an independent organization that accredits healthcare facilities throughout

the country. (Id. ¶ 29.) The Joint Commission conducts unannounced on-site surveys of

healthcare facilities during pre-planned windows of time every three years. (Id. ¶ 30.) A

healthcare facility can lose its accreditation (and, therefore, its Medicare funding) if a Joint

Commission survey identifies a serious threat to public or patient safety and it is not

mitigated within 72 hours. (Id. ¶ 31.) The Joint Commission conducted an unannounced

survey at Columbia beginning on May 2, 2017. (Id. ¶ 32.) Prior to the Joint Commission

arriving, Columbia received information regarding certain areas its surveyors would focus

on, one of which was suicide risk mitigation in Behavioral Health. (Id. ¶ 34.) Columbia was

also informed that the Joint Commission had taken an “extreme position” on “ligature

risk,” (i.e., items that can be used for self-strangulation) and were specifically looking at




                                                   3
ligature risk. (Id. ¶ 35.) Based on this information, Fry and his staff performed a “ligature

risk assessment” two weeks before the Joint Commissioner’s survey of Columbia. (Id. ¶ 36.)

       On the first day of the survey, the Joint Commission identified various ligature risks

in Columbia’s Inpatient Behavioral Health Unit. (Id. ¶ 37.) After identifying these risks, the

Joint Commission began to scrutinize the entire hospital more closely, which resulted in the

identification of additional issues in other departments. (Id. ¶ 38.) During the survey, the

Joint Commission asked Columbia to produce a report regarding safety events by 7:30 a.m.

the next morning. (Id. ¶ 40.) Fry asserts that McEwen sent him a text message asking him to

compile the report at 8:00 p.m. the night before the report was due. (Id.) Fry called McEwen

and told her that he would arrive to work early the next morning to prepare the report. (Id. ¶

42.)

       The next morning, while Fry was working on the report, a surveyor identified a

ligature risk on an unattended medical cart in the Inpatient Behavioral Health Unit, and a

staff member called Fry to come to the floor where the cart and surveyor were. (Id. ¶ 43.)

Fry told the staff member to handle the identified risk as he was working on the report

McEwen asked him to complete the night before. (Id. ¶ 45.) Fry told the staff member that

he “can’t be in two places at once.” (Id. ¶¶ 44–45.) The surveyor heard Fry’s statement that

he “can’t be in two places at once” after being called about the cart and suggested to

McEwen that it was demonstrative of the cultural problem he observed in Behavioral

Health. (Id. ¶ 45.) The surveyor also told McEwen that certain problems he observed were

due to the department’s leadership, and the lead surveyor asked to meet privately with Kelly

Elkins (the hospital’s president) and McEwen to express concerns about how Fry was

interacting with the surveyors. (Id. ¶¶ 39, 46.)




                                                   4
         Based on issues identified during the survey, the Joint Commission issued an

Immediate Threat to Life citation and determined that Columbia met the criteria of a

preliminary denial of accreditation. (Id. ¶ 47.) The citation and preliminary denial of

accreditation posed a serious threat to the hospital’s ability to continue operations and

required that it develop a 72-hour action plan to preserve its accreditation. (Id. ¶ 48.)

         The surveyor’s comments regarding leadership in Behavioral Health and the

preliminary survey findings they shared as the survey was in progress prompted discussion

among McEwen, Elkins, and Human Resources representative Eric Andersen about Fry’s

leadership and engagement in the survey. (Id. ¶ 49.) Elkins was prepared to terminate Fry’s

employment, but McEwen suggested that instead the hospital accelerate by a few weeks

Fry’s transition to the clinical nursing position that he had created for himself. (Id. ¶ 50.) Fry

asserts that McEwen labeled Fry’s accelerated transition as a “demotion” to look good to

the Joint Commission. (Id.)

         Elkins brought McEwen’s suggestion to the hospital’s regional president, Travis

Andersen, and he ultimately accepted it. (Id. ¶ 51.) McEwen communicated the decision to

immediately transition Fry to his new clinical role on Friday, May 5, 2017. (Id. ¶ 52.) In

response, Fry told McEwen that he assumed when he started his new role as a nurse, he

would no longer have to work on mitigating any survey issues. (Id. ¶ 53.) McEwen

answered that she expected Fry to continue to cooperate with the survey regardless of his

role and that he would need to continue to demonstrate his commitment to the hospital. (Id.

¶ 54.)

         In its report, the Joint Commission specifically noted that a previously planned

change in leadership was being accelerated to be effective on the final day of the survey as a




                                                5
mitigation step being taken. (Id. ¶ 55.) Fry believed that McEwen was “scapegoating him”

and “getting rid” of him to look good to the Joint Commission. (Id. ¶¶ 56–57.) Fry wrote to

Andersen and Elkins on May 11, 2017, regarding what he described as his “termination for

cause” from his director’s position. (Id. ¶ 58.) Fry suggested as an alternative to immediately

transitioning him to the clinical nursing role, that he be left in the director role until June 3,

2017, but with responsibility for only the Outpatient Behavioral Health Unit (where the

Joint Commission had made no serious findings) and that the hospital report that he had

tendered his resignation so that he could “save face” and take a paid vacation before the

transition, as well as continue to satisfy the needs of the Joint Commission and the hospital.

(Id. ¶ 61.)

        On Sunday, May 14, 2017, Elgin texted Fry and McEwen to inform them that her

flight home from a trip was cancelled and that she would not be at work the next morning.

(Id. ¶ 64.) Although he intended to respond only to Elgin, Fry inadvertently sent the

following response to both Elgin and McEwen:

        Don’t sweat it. I’m not. I’m really done with Kathy’s threats or directions for
        command performances. I don’t give a shit if any surveyor shows up
        tomorrow. Have a doctors appt at 0800, and will show up after that. Travel
        safely and do what you need to do. You’ll always be a friend and I’ll try to be
        a good employee for you. Kathy [McEwen] and Kelly [Elkins] don’t scare me
        anymore [emoji face with tongue sticking out].

(Id. ¶ 65–66.) The next morning, McEwen emailed Andersen and Elkins explaining that

there had been a new development showing that Fry’s commitment to Behavioral Health

was not where it needed to be, and quoted Fry’s text message. (Id. ¶ 67.) McEwen expressed

her opinion that the text demonstrated cultural disregard for the Behavioral Health program

and recommended Fry’s termination based on the potential risk his negativity could have on

the hospital’s accreditation. (Id. ¶ 68.) Fry’s text “underscored” for McEwen what she had


                                                6
been told during the survey regarding Fry’s leadership and lack of engagement and made

her believe that he lacked commitment and could negatively impact his team. (Id. ¶¶ 69–70.)

Elkins considered Fry’s behavior egregious and agreed with the recommendation to

terminate his employment. (Id. ¶ 71.) Both Travis Andersen and Eric Andersen also

supported that recommendation. (Id. ¶ 72.)

       Eric Andersen and McEwen met with Fry that same morning to notify him of his

termination and give him a termination letter. (Id. ¶ 73.) Fry testified that McEwen

terminated his employment “in a moment of pique” because he “insulted her.” (Id. ¶ 74.)

On May 16, 2017, Fry wrote a letter to McEwen, Elkins, and Eric Andersen appealing his

termination. (Id. ¶ 77.) In his appeal, Fry admitted his text was inappropriate, but said he

apologized to McEwen and could not see how any harm had been done to the hospital,

McEwen, or Elkins. (Id. ¶ 78.) In his appeal letter, Fry expressed his belief that his

“demotion” was to appease the Joint Commission and that his termination was prompted

by his “inappropriate text,” but did not claim that he had been discriminated against by

anyone on any basis. (Id. ¶¶ 80–81.) On May 30, 2017, McEwen and Elkins sent Fry a letter

denying his request to be reinstated as a nurse. (Id. ¶ 82.)

       Fry admits that neither Travis Andersen nor Elkins were aware of his sexual

orientation until after his employment ended. (Id. ¶ 107.) However, Fry believes McEwen

terminated him because he insulted her in a text and could “get away with it” due, in part,

to his sexual orientation. (Id. ¶ 106.) Fry married his husband in 2014; however, prior to

being married, he referred to his husband as his partner. (Id. ¶¶ 110–11.) Sometime after

McEwen became Fry’s supervisor, she used the term “partner” to refer to Fry’s husband.

(Id. ¶ 112.) While Fry repeated the word “husband,” he did not ask McEwen to use that




                                                7
term. (Id.) McEwen again used the term “partner” during a second conversation sometime

thereafter, and Fry told her that he would prefer if she used the term “husband.” (Id. ¶ 113.)

McEwen never used the term “partner” again to refer to Fry’s husband. (Id. ¶ 114.) Fry

acknowledges that besides referring to his husband as his partner, McEwen never made any

comments that Fry considered harassing, derogatory, insulting, disrespectful, or demeaning.

(Id. ¶ 116.) However, Fry believed that McEwen’s failure to use the term “husband” meant

that she was “either ignorant or . . . homophobic” and found the use of the term insulting.

(Id. ¶ 115.) Though Fry admits that he never discussed McEwen’s views on same-sex

marriage with her and does not know enough about her to judge her motivation for using

the word “partner.” (Id. ¶ 117.)

                          SUMMARY JUDGMENT STANDARD

       Summary judgment is granted if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law. Fed. R.

Civ. P. 56(a); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); Celotex Corp. v.

Catrett, 477 U.S. 317, 324 (1986). “Material facts” are those under the applicable substantive

law that “might affect the outcome of the suit.” See Anderson, 477 U.S. at 248. The mere

existence of some factual dispute does not defeat a summary judgment motion. A dispute

over a “material fact” is “genuine” if “the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” Id.

       In evaluating a motion for summary judgment, the court must draw all inferences in

a light most favorable to the nonmovant. Matsushita Electric Industrial Co., Ltd. v. Zenith Radio

Corp., 475 U.S. 574, 587 (1986). However, when the nonmovant is the party with the

ultimate burden of proof at trial, that party retains its burden of producing evidence which



                                                 8
would support a reasonable jury verdict. Celotex Corp., 477 U.S. at 324. Evidence relied upon

must be of a type that would be admissible at trial. See Gunville v. Walker, 583 F.3d 979, 985

(7th Cir. 2009). To survive summary judgment, a party cannot rely on his pleadings and

“must set forth specific facts showing that there is a genuine issue for trial.” Anderson, 477

U.S. at 248. “In short, ‘summary judgment is appropriate if, on the record as a whole, a

rational trier of fact could not find for the non-moving party.’” Durkin v. Equifax Check

Services, Inc., 406 F.3d 410, 414 (7th Cir. 2005) (citing Turner v. J.V.D.B. & Assoc., Inc., 330

F.3d 991, 994 (7th Cir. 2003)).

                                         ANALYSIS

       Fry asserts that he was unlawfully terminated by Columbia on the basis of his sexual

orientation, in violation of Title VII. Under Title VII, it is unlawful for an employer to

“discriminate against any individual with respect to his compensation, terms, conditions, or

privileges of employment, because of such individual’s race, color, religion, sex, or national

origin.” 42 U.S.C. § 2000e-2(a)(1). The Supreme Court has held that discrimination based

on sexual orientation violates Title VII’s prohibition against sex discrimination. Bostock v.

Clayton Cty., Georgia, 140 S. Ct. 1731, 1754 (2020) (“An employer who fires an individual

merely for being gay or transgender defies the law.”). To defeat summary judgment on his

discrimination claim, Fry needs to submit evidence from which a reasonable juror could

conclude that Columbia fired him because of his sexual orientation. Ortiz v. Werner Enter.

Inc., 834 F.3d 760, 764 (7th Cir. 2016). The evidence “must be considered as a whole, rather

than asking whether any particular piece of evidence proves the case by itself—or whether

just the ‘direct’ evidence does so, or the ‘indirect’ evidence.” Id. While Ortiz disposes of the

distinction between “direct” and “indirect” evidence, it does not affect the McDonnell



                                               9
Douglas burden shifting framework. Id. at 766; McDonnell Douglas Corp. v. Green, 411 U.S.

792 (1973).

          Under McDonnell Douglas, Fry has the initial burden of establishing that (1) he is a

member of a protected class, (2) he performed reasonably on the job in accord with his

employer’s legitimate expectations, (3) despite his reasonable performance, he was subjected

to an adverse employment action, and (4) similarly situated employees outside of his

protected class were treated more favorably by the employer. David v. Bd. of Trustees of Cmty.

Coll. Dist. No. 508, 846 F.3d 216, 225 (7th Cir. 2017). If Fry satisfies that burden, then the

employer must articulate a legitimate, nondiscriminatory reason for the adverse

employment action, at which point the burden shifts back to Fry to submit evidence that the

employer’s explanation is pretextual. Id.

          Columbia argues that Fry cannot meet his prima facie case for discrimination based

on sexual orientation because he cannot establish that he was meeting Columbia’s

legitimate expectations. (Def.’s Br. at 11, Docket # 35.) Columbia further argues that even if

Fry could meet his prima facie burden, Columbia has shown a legitimate, non-discriminatory

reason for terminating his employment. (Id. at 12.) Fry argues that the evidence

demonstrates that he was meeting Columbia’s legitimate expectations. Fry relies principally

on the fact that he worked for Columbia in various positions over the course of

approximately twelve years and “went above and beyond to be a model employee.” (Pl.’s

Resp. Br. at 9, Docket # 45.) He argues that he had “spotless performance reviews” and was

“well-respected by his peers, managers, and supervisors.” (Id.) Fry argues that he

successfully completed eleven Joint Commission surveys during his professional career. (Id.

at 10.)




                                               10
       To the extent Fry relies on his job performance over his twelve years of employment

with Ascension Health, for purposes of Title VII’s question of whether an employee is

meeting his employer’s legitimate expectations, the relevant time period is at the time of the

adverse employment action. Dear v. Shinseki, 578 F.3d 605, 610 (7th Cir. 2009); see also Peele

v. Country Mut. Ins. Co., 288 F.3d 319, 329 (7th Cir. 2002) (“In most cases, when a district

court evaluates the question of whether an employee was meeting an employer’s legitimate

employment expectations, the issue is not the employee’s past performance but whether the

employee was performing well at the time of his termination.”) (internal quotation and

citation omitted). The Seventh Circuit has stated that in some circumstances, previous

employment history may be relevant and probative in assessing performance at the time of

termination; however, its utility is generally limited. Fortier v. Ameritech Mobile Commc’ns,

Inc., 161 F.3d 1106, 1113 (7th Cir. 1998). The Fortier court specifically noted that previous

employment history, standing alone, cannot create a genuine issue of triable fact when there

have been substantial alterations in the employee’s responsibilities and supervision in the

intervening period. Id. Fry relies on this statement from Fortier to argue that McEwen made

substantial alterations to Fry’s responsibilities and supervision during the 2017 Joint

Commission survey and that this, somehow, supports his position. (Pl.’s Br. at 8.)

       Fry misunderstands the Fortier court’s statement. The Fortier court stated that in

certain circumstances, evidence of previous employment history may be relevant and

probative in assessing performance at the time of termination; however, this evidence will

not create a genuine issue of material fact when there have been substantial alterations in

job responsibilities and supervision in the intervening period. In other words, if an employee

previously had very positive job performance reviews, but his job responsibilities and




                                             11
supervision substantially changed in the intervening period, then the prior positive job

performance has little probative value in assessing the employee’s current job performance

because they are essentially different positions. Thus, if, as Fry asserts, McEwen

substantially altered his responsibilities during the 2017 Joint Commission survey, then his

previous positive performances are irrelevant to whether he was meeting his employer’s

legitimate expectations at the time of his termination. Furthermore, given the fact that Fry

held multiple different positions with different job titles at different locations throughout

Ascension Health’s network of hospitals and clinics, his previous job performances likely

would have very little probative value to his job performance at the relevant time period.

       Fry also argues that two colleagues—Leilani Ziller (Director of Accreditation) and

Dr. Keith Johnson (a hospital psychiatrist)—spoke well of him and his leadership abilities.

(Pl.’s Resp. Br. at 9–10.) Fry asserts that it is “noteworthy to ponder why Defendants failed

to cite from either Ms. Ziller’s or Dr. Johnson’s deposition transcripts,” opining that

perhaps their testimony “does not fit within the story imagined by Defendants.” (Id. at 10–

11.) But neither Ziller nor Johnson supervised Fry. While Ziller testified, in her opinion,

that Fry was not “disengaged” during the survey and was responsive to concerns raised,

(Declaration of Annalisa Pusick (“Pusick Decl.”) ¶ 3, Ex. 1, Deposition of Leilani Ziller at

75–76), she also testified that she had no employees directly reporting to her (id. at 21).

Similarly, while Dr. Johnson testified that he believed Fry “was a very hard worker” and

“did the best he could,” (Pusick Decl. ¶ 4, Ex. 2, Deposition of Kenneth Johnson at 36), he

also stated that he was not Fry’s supervisor (id. at 9). “[T]he general statements of co-

workers, indicating that a plaintiff's job performance was satisfactory, are insufficient to

create a material issue of fact as to whether a plaintiff was meeting [his] employer’s




                                             12
legitimate employment expectations at the time [he] was terminated.” Peele, 288 F.3d at

329.

       Finally, Fry addresses the relevant time period, arguing that during the time

immediately preceding the 2017 Joint Commission survey, he “embodied readiness” and

“spent six to nine months preparing many areas of clinical quality, documentation review,

and safety review, and provided general advice to his team on how to excel during the

survey.” (Pl.’s Br. at 10.) That may be the case, but it does not negate the fact that the Joint

Commission identified multiple safety issues during the survey, issued an Immediate Threat

to Life citation, and determined that Columbia met the criteria of a preliminary denial of

accreditation (DPFOF ¶ 47) and the surveyor believed, and articulated to Columbia, that

certain problems he observed were due to Fry’s leadership of the department (id. ¶¶ 39, 45–

46). Even after this disastrous survey, McEwen still suggested that Fry be allowed to

transition to the clinical nursing position that Fry created for himself, albeit a few weeks

early, instead of terminating his employment. (Id. ¶ 50.) It was only after Fry sent a text

stating that he did not “give a shit if any surveyor shows up tomorrow” that finally solidified

to Columbia that Fry was not taking the survey results seriously and terminated his

employment. (Id. ¶ 65–66.) Given this evidence, no rational trier of fact could find that Fry

was meeting his employer’s legitimate expectations at the time of termination.

       Importantly, it is worth noting that beyond the fact that Fry was not meeting his

employer’s legitimate expectations, he presents absolutely no evidence whatsoever that his

termination had anything to do with his sexual orientation. It is undisputed that McEwen,

Elkins, Travis Andersen, and Eric Andersen all participated in the decision to terminate

Fry’s employment. (Id. ¶¶ 69–72.) However, Fry acknowledges that two of the decision-




                                              13
makers—Elkins and Travis Andersen—were not even aware of his sexual orientation until

after his employment ended. (Id. ¶ 107.) Fry only accuses McEwen of discriminatory

animus; however, the evidence he presents to support that accusation consists of two

instances of McEwen calling Fry’s husband his “partner,” a term Fry undisputedly used in

the past to refer to his husband prior to their marriage. (Id. ¶¶ 110–11.) Fry also admits that

when he told McEwen that he would prefer it if she used the term “husband,” she never

used the term “partner” again. (Id. ¶¶ 113–14.) Fry has failed to submit any evidence

whatsoever from which a reasonable juror could conclude that Columbia fired him because

of his sexual orientation. For these reasons, the defendant’s motion for summary judgment

is granted.

                                      CONCLUSION

       Fry began this lawsuit alleging several causes of action that had absolutely no basis

in law. (Docket # 27 at 10.) After failing to respond to the defendant’s motion to dismiss,

the Court granted the motion and allowed Fry to proceed on his claims of ADEA

discrimination and Title VII discrimination. When the defendant then moved for summary

judgment on the two remaining claims, Fry did not even address the ADEA claim and came

forward with absolutely no evidence to support his accusation that Columbia discriminated

against him based on his sexual orientation. On the record evidence before me, Fry’s lawsuit

borders on frivolous. Summary judgment is granted in favor of the defendant. This case is

dismissed.

                                          ORDER

       NOW, THEREFORE, IT IS HEREBY ORDERED that the defendant’s motion for

summary judgment (Docket # 34) is GRANTED.



                                              14
       IT IS FURTHER ORDERED that plaintiff’s motion to seal (Docket # 51) is

GRANTED.

       FINALLY, IT IS ORDERED that this action is DISMISSED. The Clerk of Court is

directed to enter judgment accordingly.



       Dated at Milwaukee, Wisconsin this 3rd day of May, 2021.



                                                BY THE COURT
                                                B         RT
                                                           T



                                                _____________________________
                                                _____________ ___________________
                                                NANCY JOSEPH
                                                United States Magistrate Judge




                                           15
